                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       Elkins



WILLIAM E. SCOTT, JR.,

                      Plintiff,

              v.                                        Civil Action No. 2:19-CV-50
                                                        Judge Bailey
CARTER ROAG COAL CO.,

                      Defendant.


                       ORDER GRANTING MOTION TO DISMISS

       Pending before this Court is Defendant’s Motion to Dismiss [Doe. 9]. The Motion

has been fully briefed and is ripe for decision. On December16, 2019, the plaintiff, acting

pro se, filed a handwritten complaint with this Court consisting of a style and attaching a

copyofa leilerdated September25, 2019, to “Maria,” aswell as an excerptfrom FindLaw,

an excerptfrom the Carter Roag Employee Handbook, and the EEOC Form 161, Dismissal

and Notice of Rights which states: “Based upon its Investigation, the EEOC Is unable to

conclude that the Information obtained establishes violations of the statutes. This does not

certify that the respondent Is In compliance with the statutes. No finding is made as to any

other Issues that might be construed as having been raised by this charge.”

       The defendant seeks dismissal of this action on two separate bases.            First,

defendant argues that the charge was not timely filed with the EEOC and is time barred.

Second, the defendant argues that the actions taken by Carter Roag Coal are, as a mailer

of law, an adequate response to the plaintiff’s complaints.


                                             1
       Plaintiff is an employee of Carter Roag at its Morgan Camp Mine in Randolph

County, West Virginia. He is a Seventh-Day Adventist. On the Saturdays of April 14 and

20, 2018, he was absent from work, ostensibly due to his religion. Carter Roag charged

him with a personal day forthose absences. On April 19,2019, Plaintiff filed a charge with

the EEOC claiming discrimination and failure to accommodate on those facts.               On

September 17, 2019, the EEOC issued its Dismissal and Notice of Rights, finding that it

was unable to conclude that Carter Roag violated Title VII. Plaintiff subsequently filed his

pro se “Complaint” in this civil action, which consists of a letter to the EEOC dated

September 25, 2019, and attachments thereto.

       Pursuant to Title VII:

       (1) A charge under this section shall be filed within one hundred and eighty

       days after the alleged unlawful employment practice occurred and notice of

       the charge (including the date, place and circumstances of the alleged

       unlawful employment practice) shall be sewed upon the person against

       whom such charge is made within ten days thereafter, except that in a case

       of an unlawful employment practice with respect to which the person

       aggrieved has initially instituted proceedings with a State or local agency with

       authority to grant or seek relief from such practice or to institute criminal

       proceedings with respect thereto upon receiving notice thereof, such charge

       shall be filed by or on behalf of the person aggrieved within three hundred

       days afterthe alleged unlawful employment practice occurred, orwithin thirty

      days after receiving notice that the State or local agency has terminated the

       proceedings under the State or local law, whichever is earlier, and a copy of

                                              2
         such charge shall be filed by the Commission with the State or local agency.

42 U.S.C.    § 2000e-5(e)(1).
         The United States Supreme Court has held that these time periods operate,

essentially, as a form of statute of limitations. See Nat’! R.R. Pass. Corp. v. Morgan, 536

U.s. 101, 122 (2002) (“We conclude that a Title VII plaintiff raising claims of discrete

discriminatory or retaliatory acts must file his charge within the appropriate time period           —




180 or 300 days    —   set forth in 42 U.S.C.   § 2000e-5(e)(1 ).“). In other words, if a plaintiff did
not timely file his charge with the EEOC, then his subsequent civil suit is time-barred as

well.    Here, because Plaintiff did not initially institute an action alleging religious

discrimination in a State or local agency, such as the West Virginia Human Rights

Commission, he is subject to the 180-day limitation period. See 42 U.S.C. § 2000e-5(e)(1).

         Here, the “unlawful practice” alleged by Plaintiff in his EEOC charge was Carter

Roag’s treatment of his absences on April 14 and 20, 2018. Plaintiff did not, however, file

his EEOC charge until April 1, 2019, which is well more than 180 days, or even 300 days,

after his claim accrued.

         In his response, the plaintiff argues that he was in contact with the EEOC and filed

his complaint with the EEOC on April 29, 2018. Yet the documentation supplied with the

plaintiffs response to the Motion shows a verification of email addresses. Unortunately for

plaintiff, this correspondence is not a charge.

         Title VII is quite specific that “a charge under this section shall be filed within one

hundred and eighty days afterthe alleged unlawful employment practice occurred                      42

U.S.C.    § 2000e-5(e)(1) (emphasis added). E-mail correspondence verifying contact
confirmation is not a “charge.” A “charge” must be made “in writing under oath or

                                                    3
affirmation.” 42    u.s.c. §   2000e-5(b). It should contain, among other things, 1) the full

name, address, and telephone number of the person making the charge; 2) the full name

and address of the person against whom the charge is made; 3) a clear and concise

statement of the facts, including pertinent dates, constituting the alleged unlawful

employment practices; 4) if known, the approximate number of employees of the

prospective defendant employer or members of the prospective defendant labor

organization; and 5) a statement disclosing whether proceedings involving the alleged

unlawful employment practice have been commenced before a State agency charged with

the enforcement of fair employment practice laws and, if so, the date of such

commencement and the name of the agency. 29 c.F.R.            § 1626.6;   see also Williams v.

MC. Admin. Office of the Courts, 364 F.Supp.3d 596, 602 (E.D. NC. 2018) (finding an

EEOC intake questionnaire was not a “charge” when it did not contain the information

specified by regulation). The only document on record which even approaches meeting

the regulatory requirements to constitute a “charge” is plaintiffs April 1, 2019 “charge of

Discrimination.”

       That charge, concerning alleged actions occurring in April 2018, was not filed until

April 1, 2019   —   almost one year later, and well outside the 180-day or even 300-day

limitation. Accordingly, this case will be dismissed.

       Even if the charge were filed timely, this court would be compelled to dismiss this

case for failure to state a claim upon which relief may be granted.

       To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 1 2(b)(6),

a complaint must contain sufficient factual allegations to state a plausible claim for relief.



                                                4
Ashcroft v. lqbal, 556 U.S. 662 (2009); Bell AU. Corp. v. Twombly, 550 U.S. 544(2007).

As the Fourth Circuit has explained:

       The plausibility standard requires a plaintiff to demonstrate more than “a

       sheer possibility that a defendant has acted unlawfully.” It requires the

       plaintiff to articulate facts, when accepted as true, that “show” that the

       plaintiff has stated a claim entitling him to relief, i.e., the “plausibility of

       entitlement to relief.”

Francis v. Giacomelli, 586 F.3d 186, 193 (4th Cir. 2009) (citations omitted).

       The Supreme Court of the United States has explained that “a plaintiff’s obligation

to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555. Although courts must accept a complaint’s factual allegations

as true, “threadbare recitals of a cause of action’s elements, supported by mere conclusory

statements” do not receive the same treatment. lqbal, 556 U.S. at 663. “Thus, a complaint

may be dismissed when the facts alleged clearly demonstrate that the plaintiff has not

stated a claim and is not entitled to relief.” Garrett v. Aegis Cmty. Grp., LLC, 2014 WL

3572046, at *2 (N.D. W.Va. July 21, 2014) (citations omitted).

      Although courts are to liberally construe pro se complaints, those pleadings are not

excused from compliance with the heightened pleading standard of lqbal and Twombly.

Brown v. Miller, 2016 WL 406373, at *3 (N.D. W.Va. Feb. 2, 2016) (Keeley, J.) (citations

omitted); Giarratano v. Johnson, 521 F.3d 298, 304 n. 5 (4th Cir. 2008).

      The gist of the plaintiffs case is the fact that he, a Seventh Day Adventist, was



                                              5
compelled to use two vacation days in orderto avoid having to work on two Sabbath days.1

Essentiallythen, the plaintiffs issue is notwhetherhis employerfailed to accommodate his

religious preference, but rather that he is dissatisfied with the accommodation that was

made.

        In E.E.O.C. v. Firestone Fibers & Textiles Co., 515 F.3d 307 (4th Cir. 2008), the

Fourth Circuit held:

        Title VII makes it an “unlawful employment practice for an employer                 ...   to

        discharge any individual       ...   because of such individual’s     ...   religion.” 42

        U.S.C.      §   2000e—2(a)(1) (2000).         “[S]omewhat awkwardly,” Congress

        “illuminate[d] the meaning of religious discrimination” by how it defined

        “religion” for the purposes of Title VII. Ansonia Bd. of Educ. v. Philbrook,

        479 U.S. 60, 63 n. 1(1986). Specifically,         § 2000e(j) provides that “[t]he term
            religion’ includes all aspects of religious observance and practice, as well as

        belief, unless an employer demonstrates that he is unable to reasonably

        accommodate to an employee’s or prospective employee’s religious

        observance or practice without undue hardship on the conduct of the

        employer’s business.” 42 U.S.C.           §   2000e(j). Thus, an employer has a

        “statutory obligation to make reasonable accommodation for the religious

        observances of its employees, short of incurring an undue hardship.” Trans


        1
          “The EEOC charge defines the scope of the plaintiff’s right to institute a civil suit.”
Bryant v. Bell Atlantic Maryland, Inc., 288 F.3d 124, 132 (4th Cir. 2002); “The
allegations contained in the administrative charge of discrimination generally operate to
limit the scope of any subsequent judicial complaint.” Evans v. Techs. Applications &
Serv. Co., 80 F.3d 951, 962-63 (4th Cir. 1996).

                                                      6
       WoridAirlines, Inc. v. Hardison, 432 U.S. 63, 75 (1977).

              In religious accommodation cases, we employ a burden shifting

       scheme akin to the one articulated by the Supreme Court in McDonnell

      Douglas Corp. v. Green, 411 U.S. 792 (1973).              A plaintiff must first

      establish a prima facie claim by showing that “(1) he or she has a bona fide

      religious belief that conflicts with an employment requirement; (2) he or she

      informed the employer of this belief; [andl (3) he or she was disciplined for

      failure to comply with the conflicting employment requirement.” Chalmers i’.

       Tulon Co. of Richmond, 101 F.3d 1012, 1019 (4th Cir. 1996) (quoting

      Philbrook v. Ansonia Sd. of Educ., 757 F.2d 476,481 (2d Cir. 1985), aff’d

      on other grounds, 479 U.S. 60(1986)).

             “If the employee establishes a prima facie case, the burden then shifts

      to the employer to show that it could not [reasonably] accommodate the

      plaintiff’s religious needs without undue hardship.” Chalmers, 101 F.3d at

      1019; see also 42 U.S.C.   § 2000e(j).   This is a two-prong inquiry. To satisfy

      its burden, the employer must demonstrate either (1) that it provided the

      plaintiff with a reasonable accommodation for his or her religious

      observances or (2) that such accommodation was not provided because it

      would have caused an undue hardship—that is, it would have “result[ed] in

      ‘more than a de minimis cost’ to the employer.” Philbrook, 479 U.S. at 67

      (quoting Hardison, 432 U.S. at 84).

515 F.3d at 312.



                                               7
         If the employer has provided a reasonable accommodation, then the Court need not

examine whether alternative accommodations not offered would have resulted in undue

hard s hi p.

        The Court in the Firestone Fibers case went on to state:

        Appellants contend, as they did before the district court, that an employer

        provides a reasonable accommodation only when it “eliminate[s] the conflict

        between the religious practice and the work requirement.”... Put another

        way, appellants argue that Title VII requires an employer, absent undue

        hardship, to totally accommodate an employee’s religious observances. This

        would essentially limit the Title VII analysis to whether an employer’s failure

        to provide total accommodation was based on undue hardship. For the

        reasons that follow, we cannot accept appellants’ interpretation of § 2000e(j)

        and hold that “reasonably accommodate” means what it says: reasonably

        accommodate.

515 F.3d at 313.

        In this case, the issue is whether requiring the plaintiff to use two vacation days to

satisfy his religious principles is a reasonable accommodation. In Miller v. Drennon, 966

F.2d 1443 (4th Cir. 1992) (unpublished), the Fourth Circuit noted that the “Tenth Circuit

held that allowing firefighters to avoid objectionable shift assignments by taking vacation

leave or unpaid leave, or by trading shifts voluntarily, was a reasonable accommodation,

even though the fire department imposed certain restrictions on the firefighters’ ability to

take time off. United States v. City ofAlbuquerque, 545 F.2d 110 (10th Cir. 1976), ccii.



                                              8
denied, 433   u.s. 909 (1977).”   The Court then found that Miller was allowed to apply for

personal leave to avoid an objectionable assignment and held that “[A]s in Albuquerque,

reasonable accommodation did not fail simply because Miller’s ability to avoid an

objectionable assignment was not absolute, but was dependent on the willingness of other

employees to swap and subject to certain minimum staffing requirements.” 966 F.2d at *3•

       The Tenth Circuit also observed that “[a] fireman could use up a portion of his leave

with pay, if he be so inclined. Or he could simply take leave without pay. When an

employee for personal reasons simply prefers not to work on a given day, it is not too much

to suggest that he receive no pay for the shift he does not work.” 545 F.2d at 114.

       Other Courts have made it clear that requiring an employee to use vacation days

or take unpaid leave to accommodate their Sabbath or other holy day is a reasonable

accommodation as a matter of law. See, e.g., Getz v. Corn, of Pa., Dep’t of Public

Welfare, 802 F.2d 72 (3d Cir. 1986); Lee v. ABF Freight Sys., 22 F.3d 1019 (10th Cir.

1994); Guy i’. MTA New York City Transit, 2012 WL 4472112 (E.D. N.Y. Aug. 6, 2012),

R & R adopted, 2012 WL 4472098 (E.D. N.Y. Sept. 26, 2012).

       In Getz, the Third Circuit noted that the plaintiff “has not had to choose between

sacrificing a portion of her salary and her religious beliefs nor has she had to choose

between taking a religious holiday and being penalized by her employer for missing a

workday. On the contrary, plaintiff has been able to take paid leave to observe all of her

religious holidays      802 F.2d at 73.

      This Court finds, as a mailer of law, that allowing the plaintiff to take two days off

by using accrued vacation was a reasonable accommodation of his religious beliefs. For



                                             9
this reason, as well as the lateness of the filing of the charge, this case is DISMISSED

WITH PREJUDICE. The Defendant’s Motion to Dismiss [Doc. 9] is GRANTED. The Clerk

is DIRECTED to STRIKE this matter from the active docket of this Court and to enter

judgement in favor of the defendant.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Orderto any counsel of record herein

and to mail a copy to the pro so plaintiff.

       DATED: February 27, 2020.




                                                   J   N-PR&TONB      Y
                                                   UNITED STATES DISTRICT JUDS




                                              10
